19 F.3d 1429
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George Melvin PENNINGTON, Plaintiff Appellant,v.Ralph VAUGHT, Director;  Joseph Johnson, Captain;Lieutenant Grate;  Billy Alford, Sargeant;  Randy Gerald,Corporal;  Douglas Hyman, Officer;  Darryl Blye, Officer;Rick Hughes;  Robert I. Henegar, Jr.;  Jane Doe;  John Doe,Defendants Appellees.
No. 93-7038.
United States Court of Appeals, Fourth Circuit.
Submitted March 17, 1994.Decided March 31, 1994.

Appeal from the United States District Court for the District of South Carolina, at Florence.  David C. Norton, District Judge.  (CA-93-107-4-18AK).
George Melvin Pennington, appellant pro se.
D.S.C.
AFFIRMED.
Before PHILLIPS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Pennington v. Vaught, No. CA-93-107-4-18AK (D.S.C. July 6, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motion for appointment of counsel is denied.

AFFIRMED